COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


MICHAEL RAY MANES
                                                MEMORANDUM OPINION *
v.   Record No. 0862-96-2                           PER CURIAM
                                                SEPTEMBER 24, 1996
TCB CONSTRUCTION, INC.
AND
ERIE INSURANCE EXCHANGE


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Michael R. Manes, pro se, on brief).

            (Benjamin J. Trichilo; Trichilo, Bancroft,
            McGavin, Horvath & Judkins, on brief), for
            appellees.



     Michael Ray Manes contends that the Workers' Compensation

Commission erred in finding that (1) he was not a credible

witness; (2) his right carpal tunnel syndrome and current

disability are not causally related to his July 6, 1993 injury by

accident; and (3) he failed to market his residual capacity.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.     Accordingly, we

summarily affirm the commission's decision.     Rule 5A:27.

                                  I.

     It is well-settled that credibility determinations are

within the fact finder's exclusive purview.     Goodyear Tire &

Rubber Co. v. Pierce, 5 Va. App. 374, 381, 363 S.E.2d 433, 437

(1987).    In reviewing the commission's decision, we do not
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
consider any medical reports which were not properly before it.

Based upon Manes' failure to reveal his 1983 work accident and

his pre-July 6, 1993 bilateral carpal tunnel symptoms, as well as

other discrepancies between his assertions of total disability

and the medical records, the commission was entitled to conclude

that Manes' testimony was not credible.

                                 II.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).    In

holding that Manes failed to prove that his right carpal tunnel

syndrome was caused by his July 6, 1993 injury by accident, the

commission found as follows:
          Dr. [Robert] Rutkowski opined that [Manes']
          carpal tunnel syndrome was not causally
          related to his compensable injury by accident
          on July 6, 1993. In an October 13, 1994
          report, Dr. [George N.] Stergis indicated
          that "given the absence of pre-existing
          complaints or alternative explanations,"
          [Manes'] carpal tunnel syndrome is causally
          related to his employment. It is obvious
          from this report that Dr. Stergis was unaware
          of [Manes'] complaints of right wrist pain as
          early as 1986. After viewing a portion of
          the hearing transcript, Dr. Stergis concluded
          that [Manes] has a pre-existing history of
          carpal tunnel syndrome.
               After a thorough review of the medical
          record, it appears that none of the
          physicians involved in this matter indicate
          within a reasonable degree of medical
          certainty that [Manes'] right carpal tunnel
          syndrome is causally related to the July 6,
          1993 incident.


     The commission's findings are fully supported by the medical


                                  2
records.        "Questions raised by conflicting medical opinions must

be decided by the commission."        Penley v. Island Creek Coal Co.,

8 Va. App. 310, 318, 381 S.E.2d 231, 236 (1989).       Moreover, in

its role as fact finder, the commission was entitled to determine

what weight, if any, was to be given to the various medical

opinions in the record.       "It lies within the commission's

authority to determine the facts and the weight of the evidence

. . . ."        Rose v. Red's Hitch & Trailer Servs., Inc., 11 Va. App.
55, 60, 396 S.E.2d 392, 395 (1990).        Credible evidence in the

record supports the commission's finding that Manes did not bear

his burden of proving that his right carpal tunnel syndrome and

continuing disability were related to his July 6, 1993 injury by
            1
accident.
                                    III.

     "In determining whether a claimant has made a reasonable

effort to market his remaining work capacity, we view the

evidence in the light most favorable to . . . the prevailing

party before the commission . . . ."        National Linen Serv. v.

McGuinn, 8 Va. App. 267, 270, 380 S.E.2d 31, 32 (1989).          A

claimant still has the burden of proving his entitlement to

benefits, and to do that he has the burden of proving that he
     1
      We recognize that the Supreme Court ruled in Stenrich Group
v. Jemmott, 251 Va. 186, 199, 467 S.E.2d 795, 802 (1996), that
carpal tunnel syndrome is not compensable as an occupational
disease if it is caused by repetitive motion. However, employer
did not raise the issue of whether Manes' condition constituted a
disease before the commission. Accordingly, we do not address
this issue on appeal.




                                      3
made a reasonable effort to procure suitable work but was unable

to market his remaining work capacity.   Great Atl. & Pac. Tea Co.

v. Bateman, 4 Va. App. 459, 464, 359 S.E.2d 98, 100 (1987).

     Relying upon Dr. Stergis' October 13, 1994 report, the

commission found that Manes was only partially incapacitated.   In

light of medical records supporting the commission's decision

that Manes was at most partially disabled and in light of his

failure to provide evidence of his marketing efforts, we hold

that credible evidence supports the commission's finding.
     For the foregoing reasons, we affirm the commission's

decision.

                                                   Affirmed.




                                4